fx. &

From: kgillis@subrogationattorney.com <kgillis@subrogationattorney.com> F(Z ~ Sif vA Ema/ S

Sent: Tuesday, May 12, 2020 11:54 AM

To: Joseph Orlando Jr <jmoriandojr@orlandoassociates.com>
Cc: Amanda Kesterson <akesterson@orlandoassociates.com>
Subject: RE: Sutherland v Powell

Joe,

I've got $120,000 for all claims and nowhere else to go for more. If you want to discuss, I'll be back in
the office by 1:30 or so.

Kevin

Kevin F. Gillis, Esq.

The Law Office of Kevin F. Gillis, Esq.
27 Algonquin Road

Canton, MA 02021-1232
781-326-1112

781-326-1180 (F)
www.subrogationattorney.com
kgillis@subrogationattorney.com

From: kgillis@subrogationattorney.com <kgillis@subrogationattorney.com>
Sent: Friday, May 8, 2020 12:58 PM

To: ‘Joseph Orlando Jr' <jmorlandojr@orlandoassociates.com>

Ce: ‘Amanda Kesterson' <akesterson@orlandoassociates.com>

Subject: RE: Sutherland v Powell

Joe,

My client doesn’t care a whole bunch what you are recommending to your clients, particularly where
the conflicts must be palpable. He is owed the courtesy of knowing if the offers have been conveyed
and rejected, however, so please let me know ASAP.

Kevin

Kevin F. Gillis, Esq.

The Law Office of Kevin F. Gillis, Esq.
27 Algonquin Road

Canton, MA 02021-1232
781-326-1112

781-326-1180 (F)
www.subrogationattorney.com
kgillis@subrogationattorney.com

From: kgillis@subrogationattorney.com <kgillis@subrogationattorney.com>
Sent: Friday, May 8, 2020 11:11 AM

To: ‘Joseph Orlando Jr' <jmorlandojr@orlandoassociates.com>

Cc: ‘Amanda Kesterson' <akesterson@orlandoassociates.com>

Subject: RE: Sutherland v Powell

Have you conveyed the $100,000 to Lea and has it been rejected?
3
One Western Avenue
Gloucester, MA 01930

Ph. (978) 283-8100

Fx. (978) 283-8507
www.orlandoassociates.com

 

 

From: kgillis@subrogationattorney.com <kgillis@subrogationattorney.com>
Sent: Wednesday, May 13, 2020 3:49 PM

To: Joseph Orlando Jr <jmorlandojr@orlandoassociates.com>

Cc: Amanda Kesterson <akesterson@orlandoassociates.com>

Subject: RE: Sutherland v Powell

Ok, thanks

Kevin F. Gillis, Esq.

The Law Office of Kevin F. Gillis, Esq.
27 Algonquin Road

Canton, MA 02021-1232
781-326-1112

781-326-1180 (F)
www.subrogationattorney.com
kgillis@subrogationattorney.com

From: Joseph Orlando Jr <jmorlandojr@orlandoassociates.com>
Sent: Wednesday, May 13, 2020 1:46 PM

To: kgillis@subrogationattorney.com

Cc: Amanda Kesterson <akesterson@orlandoassociates.com>
Subject: RE: Sutherland v Powell

Kevin:

Just to keep you in the loop, I’ve made contact with two of the three Plaintiffs. lam scheduled to speak to the third
Plaintiff tomorrow and I'll have hopefully have a response to you by Friday.

Regards,

Joseph M. Orlando, Jr., Esq.
Partner

Orlando & Associates

One Western Avenue

Gloucester, MA 01930

Ph. (978) 283-8100

Fx. (978) 283-8507
www.orlandoassociates.com

  

 
kgillis@subrogationattorney.com

From: Joseph Orlando Jr <jmorlandojr@orlandoassociates.com>
Sent: Thursday, May 14, 2020 3:26 PM

To: kgillis@subrogationattorney.com

Ce: Amanda Kesterson

Subject: Re: Sutherland v Powell

Send to me what you propose and I'll review.

Get Outlook for ios

 

From: kgillis@subrogationattorney.com <kgillis@subrogationattorney.com>
Sent: Thursday, May 14, 2020 2:37:00 PM

To: Joseph Orlando Jr <jmorlandojr@orlandoassociates.com>

Cc: Amanda Kesterson <akesterson@orlandoassociates.com>

Subject: RE: Sutherland v Powell

Joe,

Excellent, that’s great. I'll order the checks. You should be on them with the clients | assume? I'll
draft releases and get them to you. Let me know what you want to do with the court — a Notice of
Settlement followed by Stip of Dismissal?

Kevin

Kevin F. Gillis, Esq.

The Law Office of Kevin F. Gillis, Esq.
27 Algonquin Road

Canton, MA 02021-1232
781-326-1112

781-326-1180 (F)
www.subrogationattorney.com
kgillis@subrogationattorney.com

From: Joseph Orlando Jr <jmorlandojr@orlandoassociates.com>
Sent: Thursday, May 14, 2020 2:25 PM

To: kgillis@subrogationattorney.com

Cc: Amanda Kesterson <akesterson@orlandoassociates.com>
Subject: RE: Sutherland v Powell

Kevin:

$120,000 is accepted. Palmer accepts $10,000. Lane accepts $10,000. The estate accepts $100,000. The releases will
include the 93A case, but no confidentiality.

Regards,
Joseph M. Orlando, Jr., Esq.

Partner
Orlando & Associates
